Title: From James Madison to Pierre Samuel DuPont de Nemours, 18 November 1811
From: Madison, James
To: Du Pont de Nemours, Pierre Samuel


Dear Sir
Washington Novr. 18. 1811
Your favor of July 4. was duly delivered, together with the two interesting manuscripts on Education & Finance, and the Books addressed to your son & others. The latter were disposed of according to your wishes. For the copy you were so good as to allot to myself, I return my thanks; and still more for your valuable ideas on those interesting subjects. I have run over the Manuscript on finance, with a more distinct understanding of the Theory it maintains, than I had before formed. You have done compleat justice to it, with the advantage of being equally concise & clear. The solidity of the general principles, can scarcely be questioned by any candid mind. The only questions left, must relate to particular exceptions resulting from incidental considerations. The remarks on Education, I regret to say, I have not yet been able to peruse, such has been the other more obligatory, tho’ less grateful demands on my time. I am promised however too much advantage by the light which you must have thrown over that foundation of all good Government & true liberty, not to have it in view to devote the first leisure to the perusal.
Your son will have notice of this conveyance for letters to you. I learn from the Treasury Dept. that remittances of money through it, will not be practicable.
The Capt: of the vessel, by which I now write will be under the charge of his predecessors to receive you as a passenger, if the opportunity should be desireable to you. Accept assurances of my great esteem and my friendly respects.
James Madison
